Citation Nr: 1739312	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-17 585A	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.  

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1972 to July 1975 and in the United States Army from August 1975 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The case was remanded by the Board in December 2016 for additional development, to include obtaining service personnel records.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran's service treatment records indicate that he complained of dizziness and was treated in December 1972.  During the September 2016 Board videoconference hearing, the Veteran testified that he had nightmares and headaches in service.  He also argues that the several instances of high blood pressure shown in his service treatment records may be connected to his migraines.  

The Veteran was afforded a general medical examination in August 2008 and was diagnosed with migraine headaches and a mood disorder, but the VA examiner did not provide etiology opinions for either diagnosis.  Considering the evidence of record, VA has a duty to assist in this appeal by obtaining such opinions.  

Additionally, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

2.  After completing directive 1, the AOJ should schedule the Veteran for a VA mental disorders examination by a qualified medical professional to determine the nature, extent and etiology of any acquired psychiatric disorder, to include depression.  The examiner should identify all acquired psychiatric disorders.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder is related to service?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder is proximately due to his headache disability?

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder has been aggravated by his headache disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.

It is requested that the rationale for these opinions include some discussion regarding the Veteran's testimony of experiencing nightmares and headaches while in service.

3.  After completing directive 1, the AOJ should obtain a medical opinion from an appropriate clinician regarding the nature and etiology of the Veteran's migraine headaches.  All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which must reflect the reporting clinician's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the clinician and review of the file should be noted in the requested report.  Based on the record, the examiner should provide responses to the following:

(a) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's migraine headaches had their onset during active service or had their onset within one year of the Veteran's separation from active service.

(b) Provide an opinion as to whether it is at least as likely as not that the Veteran's migraine headaches were otherwise caused or aggravated by his period of active service.

It is requested that the rationale for this opinion include some discussion of the dizziness and hypertension documented in the Veteran's service treatment records.

4.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal.  If any benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	Nathaniel J. Doan	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




